WOOD, J., (after stating the facts). 1. Appellant raises here the issue as to the jurisdiction of the court. Justices of the peace have “concurrent jurisdiction in the circuit court in matters of contract where the amount, in controversy does not exceed the sum of $300, exclusive of the interest.” Art. 7, § 40, Constitution. The facts alleged in the appellee’s complaint were sufficient to state a cause of action ex contractu. The relationship'between the appellee and appellant with reference to the baggage was contractual.. But even if the complaint were in form ex delicto, it stated a cause of action for the negligent breach of a contract and was sufficient to give the justice jurisdiction. St. L., I. M. & S. Ry. Co. v. Heath, 41 Ark. 476. See also Fordyce v. Nix, 58 Ark. 136. 2. The undisputed evidence shows that the appellant agreed with the appellee to permit his baggage to remain in the depot from Saturday until Monday. When the baggage was placed in appellant’s depot at appellee’s request the appellant’s status changed from that of carrier to that of warehouseman. Kansas City Southern Ry. Co. v. Thomas, 97 Ark. 287. In Yazoo & M. V. R. R. Co. v. Altman, we held that, “The nondelivery of the goods upon demand, in the absence of any explanation’ of their loss by fire, or theft, or in any other manner consistent with the exercise of ordinary care over them, made a prima facie case against appellant company. ’ ’ 129 Ark. 358, 196 S. W. 122. Under the authority of the above case the testimony warranted the court in finding, as recited in the judgment, that the appellant “negligently failed to exercise that degree of care required of it.” 3. Appellant contends that the court erred in not making the declaration of facts requested by it. ‘ But this refusal of the court was not made a ground of the motion for a new trial. Besides the court found in its judgment that the defendant negligently failed to exercise that degree of care required of it, which finding was equivalent to making the declaration of fact as requested- by the appellant. Judgment affirmed.